Citation Nr: 9905624	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-19 368	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for varicose 
veins of the left lower extremity, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from February 1942 
to January 1946.  

This appeal arises from an April 1991 rating action of the 
New York, New York, regional office (RO).  In that decision, 
the RO denied the veteran's claim of entitlement to a 
disability evaluation greater than 10 percent for varicose 
veins of the left lower extremity.  In August 1994, the Board 
of Veterans' Appeals (Board) remanded the veteran's claim for 
further evidentiary development.  Subsequently, in March 
1997, the veteran's claims folder was transferred to the RO 
in Roanoke, Virginia.  The case was returned to the Board on 
October 7, 1998.  


FINDINGS OF FACT

1.  By a rating action dated in April 1991, the RO denied the 
veteran's claim of entitlement to a disability evaluation 
greater than 10 percent for varicose veins of his left lower 
extremity.  

2.  The veteran perfected a timely appeal of the RO's April 
1991 decision.  

3.  The veteran died on October [redacted] 1998.  

4.  The veteran's appeal of the RO's April 1991 denial of his 
claim for a disability evaluation greater than 10 percent for 
varicose veins of his left lower extremity was pending before 
the Board at the time of his death.



CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the appeal that was pending at the time of the veteran's 
death.  38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has held 
that, when a claimant perfects an appeal to the Board as to 
an adverse determination with regard to his or her 
entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code and then 
dies before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 
10 Vet.App. 330, 333-334 (1997).  Therefore, lacking a viable 
underlying decision by the agency of original jurisdiction, 
the Board cannot proceed to adjudicate the appeal on the 
merits.  In short, the Board does not have jurisdiction to do 
so.  Id. at 334; 38 U.S.C.A. § 7104(a) (West Supp. 1998); 
38 C.F.R. § 20.1302 (1998).  

In the present case, the RO, by the April 1991 rating action, 
denied the veteran's claim of entitlement to a disability 
evaluation greater than 10 percent for varicose veins of the 
left lower extremity.  Claiming that this service-connected 
disability had increased in severity, the veteran perfected a 
timely appeal of the RO's April 1991 denial.  Unfortunately, 
however, the veteran died on October [redacted] 1998, before the 
Board had an opportunity to adjudicate his appeal.  

Pursuant to the applicable law as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of the merits of his 
claim.  The veteran's appeal must therefore be dismissed.  In 
reaching this determination, the Board intimates no opinion 
as to the merits of the veteran's appeal or any derivative 
claim which might be brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

